Citation Nr: 9914123	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board notes that the record contains recent notice from 
the veteran that he was unable to attend a previous travel 
board hearing in April 1999 and requested that he be 
rescheduled for a hearing before a traveling member of the 
Board at the RO.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the Regional Office (RO) for the 
following development;

The RO should schedule the veteran for a 
hearing at the RO before a member of the 
Board.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









